Citation Nr: 0920568	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-39 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted the Veteran's claim for a 
higher initial rating for PTSD, and assigned a 50 percent 
disability rating, effective April 19, 2002.  The Veteran had 
been assigned an initial rating of 30 percent, from the same 
effective date, in an August 2003 rating decision.

In October 2007, the Veteran testified at a central office 
hearing before the undersigned Veterans Law Judge in 
Washington, DC; a copy of the hearing transcript is 
associated with the claims file.

In January 2008, the Board remanded the issue of a higher 
initial disability rating for PTSD for further development.  
The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

2.  The Veteran's service-connected PTSD has not been shown 
to be manifested by total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; or being in 
persistent danger of hurting himself or others.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating, but no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

VA provided the Veteran with letters dated June 2002, 
December 2003, February 2004, January 2007, and February 
2008, before the August 2003 and October 2003 rating 
decisions, the February 2004 statement of the case, the 
November 2004 statement of the case, and the January 2009 
supplemental statement of the case, respectively.  Those 
letters satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, because they informed the 
Veteran of what evidence was needed to establish his claim 
for service connection and a higher initial disability 
rating, respectively; what VA would do and had done; and what 
evidence he should provide.  The December 2003, February 
2004, and January 2007 letters also informed the Veteran that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the Veteran's PTSD in its 
August 2003 rating decision.  Moreover, the RO provided 
notice with respect to the degree of disability and the 
effective date of an award in its January 2007 and February 
2008 letters.  Consequently, no further notice pursuant to 
38 U.S.C. § 5103(a) is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
Veteran regarding the issue addressed in this decision.  The 
Veteran's service treatment records, VA treatment records, 
and private treatment records have been obtained.  Moreover, 
the Veteran was provided with VA examinations regarding his 
PTSD in June 2003, August 2004, and December 2008.  Thus, the 
Board considers VA's duty to assist satisfied.  Accordingly, 
the Board finds that no further assistance to the Veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. § 
5103A.

Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2008).  
These criteria contemplate that a 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2008); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends that he is entitled to a disability 
rating greater than 50 percent.  In his January 2004 notice 
of disagreement, the Veteran stated that his PTSD has caused 
his difficulties at work, including periods of unjustifiable 
violence in the workplace; created family relationship 
problems; impaired his judgment; diminished his impulse 
control; and rendered him unable to maintain effective 
relationships.  In December 2004, the Veteran cited a booklet 
which he had sent to VA in January 2004; the extraordinarily 
extensive booklet contains voluminous evidence of the extent 
and severity of the Veteran's PTSD, including his experiences 
serving in Vietnam, his difficulties in establishing and 
maintaining effective personal and professional 
relationships, his diagnoses, a log of his dreams, 
descriptions of his nightmares, photographs, depictions of 
the impact on him of furniture made in Vietnam, his inability 
to associate with non-Veterans, his application for 
nonexistent employment, his regrets, and, not least, the loss 
of friends and a cousin in Vietnam.  The December 2004 letter 
also explained the Veteran's difficult but ultimately 
successful efforts to secure copies of his VA treatment 
records, and his treating VA clinician's unwillingness to 
write a letter on his behalf.  Also in December 2004, the 
Veteran submitted scientific studies of PTSD, as well as a 
log of his dreams and diminished sleep.  

In an April 2005 letter, the Veteran stated that he resigned 
from his job as a result of his PTSD symptoms, including 
anxiety, sleepless nights, difficulty functioning, the 
inability to work with others, the inability to follow orders 
and accept authority, and his preoccupation with his time in 
Vietnam.  He noted that his resignation was accepted 
following a disturbance with a  co-worker and manager.  In 
June 2005, the Veteran submitted a list of 28 employers for 
whom he worked between 1970 and 2001; he stated that he had 
left those jobs for "various reasons."  In another June 
2005 letter, the Veteran stated that he was unable to 
maintain substantially gainful employment because of his 
PTSD.  In an August 2005 letter, the Veteran disputed a 
letter from a former employer which stated that he had left 
his job due to voluntary resignation; the Veteran contends 
that he resigned because he often felt the need to work off-
hours because of problems working with others, and that he 
walked away from the job site when others were there.  In a 
November 2007 letter, following his October 2007 hearing 
before the undersigned Veterans Law Judge, the Veteran added 
that he had submitted 22 pieces of evidence to the RO, which 
included 24 references to work issues, 3 references to school 
issues, 16 references to family issues, 3 references to 
judgment, 25 references to thinking, 6 references to suicide, 
12 references to obsessional rituals, 1 reference to speech, 
7 references to panic attacks, 14 references to impulse 
control, 2 references to special disorientation, and 5 
references to his hygiene.

In October 2007, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  The Veteran stated that 
he was experiencing sleeplessness; sleeps in a bed with his 
spouse four or five times per month; has a startle response 
to unseen noises; is friends only with persons with whom he 
served in Vietnam; works alone as often as possible; and 
experiences panic attacks, survivor's guilt, and nightmares.  
The Veteran explained that he does not participate in 
counseling for his PTSD because he had a falling out with his 
VA counselor, and that he does not take medication for his 
PTSD because he fears that it will cause him to contract 
Parkinson's disease.

Additionally, in November 2004, a fellow Veteran, B.M., who 
served with the appellant, wrote a letter to VA in which he 
stated that the Veteran's mental health, personality, and 
memory had noticeably worsened during and after their 
experiences in Vietnam.  B.M. wrote that he has noticed that 
those problems "getting progressively worse over the last 
few years and in many cases he forgets his wife's and 
children's names as well as his anniversary[,] the date of 
his mother's death and even his own birth date[,] but at the 
same time he remembers very vividly the dates of rocket 
attacks, firefights, patrols, guard watches, how to clean his 
rifle, how to fire a M79 grenade-launcher and other Vietnam 
related dates and activities."  B.M. also noted that the 
Veteran gets very frustrated sometimes.

The Veteran's contentions are supported by his VA and private 
treatment records.  In April 2003, a VA clinician found that 
the Veteran was experiencing PTSD symptoms due to hearing 
about the war in Iraq.  The VA clinician diagnosed the 
Veteran with PTSD.  The Veteran had a GAF score of 54.

In handwritten counseling records dated May 2003 through 
April 2004, the Veteran reported having sleep disturbances 
and anxiety.  He discussed being affected by the events of 
September 11, 2001; a series of sniper attacks in the 
Washington, DC region; and the war in Iraq.  He also 
discussed his combat experiences in Vietnam, the loss of his 
cousin there, and his social gatherings with fellow Vietnam 
Veterans.

In June 2003, the Veteran was provided with his first VA 
examination.  The Veteran reported that he had first sought 
treatment from VA for his PTSD in April 2003, because his 
depression and PTSD became severe upon hearing news of the 
Iraq war.  The Veteran reported experiencing intense crying 
spells, agitation, feelings of hopelessness and 
worthlessness, survivor's guilt, irritability, difficulty in 
dealing with people, and an inability to leave his house.  He 
further reported having severe anxiety and panic attacks, 
especially when being in crowded places, and when hearing 
about the Iraq war.  The Veteran also reported that he had 
once planned to commit suicide, and also reported having 
frustrated and angry behaviors toward his supervisors, 
spouse, and children.  The examiner diagnosed the Veteran 
with PTSD and major depression.  His GAF for PTSD was 45, and 
it was 45 to 55 overall.

In August 2004, the Veteran was provided with his second VA 
examination, by a different VA examiner.  The Veteran 
reported that he had gone from job to job for 30 years, but 
that he had been in a steady, full-time job for the past two 
years, and that he works from home as often as possible, but 
that he frequently misses work due to his inability to sleep 
for more than 4 to 5 hours per night.  The Veteran also 
reported that he has problems getting along with people 
(including his spouse), difficulty concentrating, anger, 
depression, suicidal ideation, recurrent nightmares, severe 
overwhelming anxiety, and problems remembering tasks and 
following through.  The VA examiner diagnosed the Veteran 
with PTSD and dementia / cognitive disorder not otherwise 
specified (NOS).  He had a GAF score of 50 to 60.

In November 2004, the Veteran sought a diagnosis from V.G., a 
private physician.  V.G. reviewed the VA examinations from 
June 2003 and August 2004.  On examination, he found that the 
Veteran was mildly disheveled, had rambling speech at times, 
had basically relevant and coherent thought processes, and 
well organized associations, had no psychotic symptomatology, 
had an agitated and anxious mood, and had compromised 
concentration skills.  The Veteran had no significant memory 
impairments, and had somewhat below average insight.  Dr. 
V.G., diagnosed the Veteran with PTSD, and ruled out a 
diagnosis of dementia.  The Veteran had a GAF score of 53.

In December 2004, the Veteran sought a diagnosis from J.F., a 
private physician.  Dr. J.F., found that the Veteran was 
impaired, with deficiencies in most areas.  Dr. J.F., further 
noted that the Veteran reported poor sleep; occupational 
dysfunction; an inability to relate to others, especially 
non-Veterans; and irritability.  He diagnosed the Veteran 
with PTSD.

In December 2008, the Veteran was provided with his third VA 
examination, by a third VA examiner.  The Veteran reported 
having worked in his current job since 2004, but having 
difficulties with his supervisor.  The Veteran also reported 
that relationships have been difficult for him, that his only 
friends are people with whom he served in Vietnam, and that 
his only social relationship was with his wife.  He noted 
that he speaks to his adult children occasionally.  He also 
reported forgetting his children's birthdays, and 
experiencing avoidance, hyper arousal, and re-experiencing 
combat events.  The VA examiner diagnosed the Veteran with 
PTSD.  He had a GAF score of 51.

The Board finds that the evidence of record is consistent 
with a 70 percent rating. 38 C.F.R. § 4.7.  That is, overall, 
the evidence demonstrates that the Veteran's service-
connected PTSD has been shown to be manifested by such 
symptoms as occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

The evidence of record does not warrant an even higher 100 
percent rating.  38 C.F.R. § 4.7.  The Veteran does not have 
total social impairment, because he continues to live with 
his wife, and continues to maintain full time employment.  
Also, the Veteran has not been identified as having gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
or as being in persistent danger of hurting himself or 
others.  Consequently, a rating of 100 percent disabling is 
not for application.

The Board notes that the 70 percent rating it has assigned 
for the Veteran's PTSD is effective for the entire period for 
which the Veteran has been issued a grant of service 
connection-since April 19, 2002.  Because there has been no 
occasion since the effective date when the Veteran's 
disability has been more severe than 70 percent, there is no 
basis on which to stage his rating for his disability on 
appeal.  Fenderson, 12 Vet. App. at 125-26.

The Board has considered the issue of whether the Veteran's 
PTSD, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The Board finds that, 
based on the evidence of record, the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not warranted.

In summary, the Board finds that the evidence supports a 70 
percent disability rating, but no greater, for the Veteran's 
PTSD, under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.130.


ORDER

A disability rating of 70 percent, but no more, for PTSD is 
granted, for the entire appeal period, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


